Citation Nr: AXXXXXXXX
Decision Date: 09/30/21	Archive Date: 09/30/21

DOCKET NO. 201105-163655
DATE: September 30, 2021

ORDER

Entitlement to payment or medical reimbursement for February 2, 2020 date of service by Home Instead Senior Care is dismissed as moot.

FINDING OF FACT

The authorization for the February 2, 2020 date of service for Home Instead Senior Care was timely obtained and payment was issued to the provider in March 2021.

CONCLUSION OF LAW

The appeal of the issue of entitlement to payment or reimbursement for medical expenses incurred February 2, 2020 by Home Instead Senior Care is moot.  38 U.S.C. §§ 1725, 7105; 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121, 17.1002.

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty in the United States Marine Corps from January 1954 through December 1956.  The appellant is Home Instead Senior Care.

This matter comes before the Board of Veterans' Appeals (Board) from a 2020 administrative decision by Department of Veterans Affairs (VA) Veterans Health Administration (VHA) Office of Community Care.

Given the date of the rating decision on appeal, the Veteran's appeal is governed by the Appeals Modernization Act (AMA).  In the November 2020 VA Form 10182, Decision Review Request: Board Appeal, the Veteran elected the Direct review docket.  Therefore, the Board may only consider the evidence of record at the time of the agency of original jurisdiction (AOJ) decision on appeal.  38 C.F.R. § 20.301.

Dismissal

The appellant provided services to the Veteran on February 12, 2020.  The claim was denied for no authorization.  The appellant timely filed VA Form 10182 in November 2020 to appeal the denial.  The appellant stated they had timely received an authorization number for the Veteran's date of service.  

During the pendency of this appeal, the claim was administratively reviewed and payment for the episode of care on February 2, 2020 was processed.  Payment in the amount of $70.65 was issued to Home Instead Senior Care on March 6, 2021.  Under 38 U.S.C. § 7105 (d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

(Continued on the next page)

 

As it appears there remains no adverse action with regards to this date of service, there is no case or controversy for the Board to adjudicate, and the appropriate course of action is to dismiss the present appeal as to this date as moot.  Cardona v. Shinseki, 26 Vet. App. 472, 474 (2014) (citing Padgett v. Peake, 22 Vet. App. 159, 164 (2008) (en banc)).

 

 

A. Yaffe

Acting Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	J. Mouzakis, Associate Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.